      Case 2:20-cv-02184-JAM-JDP Document 14 Filed 02/17/21 Page 1 of 3


 1 MICHAEL J. STEINER (State Bar No. 112079)
   mjs@severson.com
 2 DUANE M. GECK (State Bar No. 114823)
   dmg@severson.com
 3 LASZLO LADI (State Bar No. 265564)
   ll@severson.com
 4 SEVERSON & WERSON
   A Professional Corporation
 5 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 6 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 7
   Attorneys for Plaintiff
 8 Solar Sense DCS I, LLC

 9

10                                    UNITED STATES DISTRICT COURT

11                    EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

12

13 Solar Sense DCS I, LLC,                                   Case No. 2:20-cv-02184-JAM-JDP

14                      Plaintiff,                           STIPULATION AND ORDER FOR
                                                             REMAND TO SOLANO COUNTY
15             vs.                                           SUPERIOR COURT

16 Solar Eclipse Investment Fund III, LLC, et al.,           Assigned to Hon. District Judge John A.
                                                             Mendez
17                      Defendants.

18

19            Plaintiff SolarSense DCS I, LLC (“SolarSense”), and Defendant Solar Eclipse Investment
20 Fund III, LLC (“Fund III”), through their respective counsel, stipulate as follows:

21            1.        Fund III removed this action by filing and serving a notice of removal on October
22 30, 2020. Fund III’s notice of removal asserted that the removal was based on diversity of

23 citizenship, 28 U.S.C. § 1332(a)(1).

24            2.        Following further investigation and discussion between the parties regarding
25 jurisdiction, the parties agree and stipulate that the case be remanded to the Superior Court of the

26 State of California for the County of Solano, where it was originally filed.

27

28

     13033.0001/15670993.3                               1
                   STIPULATION AND ORDER FOR REMAND TO SOLANO COUNTY SUPERIOR COURT
      Case 2:20-cv-02184-JAM-JDP Document 14 Filed 02/17/21 Page 2 of 3


 1            3.        Fund III is currently in receivership pursuant to an action pending in the Circuit

 2 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, Case No. 2020-

 3 014247-CA-01. The Receiver in that action, Neil Luria, has approved the foregoing stipulation.

 4            4.        No other defendants have appeared or been served thus far.

 5 DATED: February 16, 2021                        SEVERSON & WERSON
                                                   A Professional Corporation
 6

 7

 8                                                 By:           /s/ Michael J. Steiner
                                                                     MICHAEL J. STEINER
 9
                                                   Attorneys for Plaintiff Solar Sense DCS I, LLC
10

11 DATED: February 11, 2021                        BAKER & HOSTETLER LLP

12
                                                                    /s/ Kimberly S. Morris (authorized on
13                                                 By:           February 11, 2021)
                                                                   KIMBERLY S. MORRIS
14

15                                                 Attorneys for Defendant SOLAR ECLIPSE
                                                   INVESTMENT FUND III, LLC
16

17            I, Michael J. Steiner, am the ECF user whose identification and password are being used to
18 file this Stipulation. I hereby attest that Kimberly S. Morris has concurred in this filing.

19                                                            By: /s/ Michael J. Steiner
20

21

22

23

24

25

26

27

28

     13033.0001/15670993.3                                2
                   STIPULATION AND ORDER FOR REMAND TO SOLANO COUNTY SUPERIOR COURT
      Case 2:20-cv-02184-JAM-JDP Document 14 Filed 02/17/21 Page 3 of 3


 1                                                    ORDER

 2            On the basis of the foregoing stipulation, and good cause appearing,

 3            IT IS HEREBY ORDERED that:

 4            1.        This action be, and it hereby is, remanded to the Superior Court of the State of
 5 California for the County of Solano.

 6            2.        Each party shall bear its own costs and attorneys’ fees in connection with the
 7 removal and remand of this action.

 8            3.        The clerk of the court is directed to take any action necessary to remand this case to
 9 the state court.

10
      DATED: February 16, 2021                            /s/ John A. Mendez
11                                                        THE HONORABLE JOHN A. MENDEZ
12                                                        UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     13033.0001/15670993.3                                3
                   STIPULATION AND ORDER FOR REMAND TO SOLANO COUNTY SUPERIOR COURT
